DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 25-28, 30, 32, 33, 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 29, 31 and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4186946, Snow.
	In regards to claim 1, in Figures 5 and 8B and paragraphs detailing said figures, Snow discloses a male bayonet connector (1), comprising: a first shaft including a first distal end portion having a first sealing surface configured to form a first substantially fluid-tight seal with a female connector (having any convenient shape, size, configuration and function), a first proximal end portion opposite the first distal end portion, the first proximal end portion configured to form a second substantially fluid tight seal with an orifice formed by a section of flexible tubing, a first lumen (6) extending 
In regards to claim 4, in Figures 5 and 8B and paragraphs detailing said figures, Snow discloses a first radius forming the first axial length, the first proximal wall comprises a second radius forming the second axial length, and the first radius is substantially equal to the first radius.
	In regards to claim 7, in Figures 5 and 8B and paragraphs detailing said figures, Snow discloses the second axial length is substantially equal to the first axial length.
	In regards to claim 29, in Figures 5 and 8C and paragraphs detailing said figures, Snow discloses a male bayonet connector (1), comprising: a first shaft including a first distal end portion having a first sealing surface configured to form a substantially fluid-tight seal with a female connector, a first proximal end portion opposite the first distal end portion, a first lumen extending substantially along a first longitudinal axis of the first 
In regards to claim 31, in Figures 5 and 8C and paragraphs detailing said figures, Snow discloses the second axial length is substantially equal to the first axial length.
	In regards to claim 34, in Figure 5 and paragraphs detailing said figure, Snow discloses a male bayonet connector (1), comprising: a first shaft including a first distal end portion having a first sealing surface configured to form a substantially fluid-tight seal with a female connector, a first proximal end portion opposite the first distal end portion, a first lumen extending substantially along a first longitudinal axis of the first shaft from the first distal end portion to the first proximal end portion, and a first channel formed on a substantially cylindrical outer surface of the first shaft between the first sealing surface and the first proximal end portion, the first channel at least partially extending circumferentially around the first longitudinal axis, and having a substantially V-shaped profile (col. 8, lines 16-29) defined by a first distal wall, a first proximal wall opposite the first distal wall, and a central region, the central region comprising an apex at which the first distal wall intersects the first proximal wall, the first distal wall having a first axial length, extending proximally from a proximal end of the first sealing surface to the apex, and the first proximal wall having a second axial length, the first proximal wall extending proximally from the apex to the substantially cylindrical outer surface of the first shaft.
	In regards to claim 35, in Figure 5 and paragraphs detailing said figure, Snow discloses the first distal wall extends distally from the apex at a first acute angle, and the first proximal wall extends proximally from the apex at a second acute angle.
In regards to claim 36, in Figure 5 and paragraphs detailing said figure, Snow discloses the first acute angle is equal to the second acute angle.
In regards to claim 37, in Figure 5 and paragraphs detailing said figure, Snow discloses the first acute angle has a first value, and the second acute angle has a second value different from the first value.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679